Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amir Bishara on 3/11/2022.

The application has been amended as follows: 
Claim 27 was changed to read “the coating applicator of claim 1”.

Reasons for Allowance
	Claims 1, 3-8, 10-11, 13, 16, 19-29 and 59 were allowed.
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art 1) to provide a coating applicator operable to apply a therapeutic agent on an object wherein the applicator comprises and openable and sealable compartment, a therapeutic agent provided and in communication with the compartment, an atomizer reading on those of claim 1 and a source of vacuum in communication with the compartment, further comprising a drier comprising an arrangement to operate to source of vacuum for a time sufficient to promote drying of the therapeutic agent, wherein the compartment comprises a rigid wall, and wherein the applicator further comprises a base comprising a first connection to communicate the source of vacuum with the compartment and a second connection operable to communicate a source of electrical power to the device for operating the .

•	The most pertinent prior art, Panagiotou et al. (US6143370), teaches that it is known to provide a generally sealable deposition chamber with an atomization device disposed therein for the purposes of providing a therapeutic agent to an object wherein the chamber may further comprise a vacuum source access. However, the prior art fails to teach the majority of the other details specifically claimed 
•	Another prior art, Burghard et al. (US8551555), teaches that nebulizers are a common form of atomizer employed in the medical coating field but is otherwise largely unrelated to the problems solve by the current application.
•	Another prior art, Fredrickson et al. (USPGPub 2007/0254091), teaches that ultrasonic nebulizers are a common form of atomizer employed in the medical coating field but is otherwise largely unrelated to the problems solve by the current application.
•	Another prior art, Kurono et al. (USPGPub 2007/0218197), teaches that vacuum lids are well known to be used to open and close coating devices but is otherwise largely unrelated to the problems solve by the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717